LawreNCe, Judge:
This appeal for a reappraisement presents the question of the proper value of a shaping machine imported from West Germany.
The parties hereto have submitted the appeal for decision upon the following stipulation—
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto that the merchandise involved in this appeal to reappraisement is one Klapp Shaping Machine, Model No. 525.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price of the basic machine, without accessories at the time of exportation *491of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incidental to placing the merchandise in condition, packed, ready for shipment to the United States was D. M. 6050 and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that the appraised value of the accessories represents the proper dutiable value of such accessories.
íjí ‡ % * * ‡ *
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the basic shaping machine in issue, and that said value is DM 6050. I further find that' the appraised value of the accessories for said shaping machine represents the proper dutiable value of such accessories.
Judgment will issue accordingly.